DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The claims of this application have an effective filing date of February 7, 2018.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 316.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 27 and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 27 recites the limitation "the localizer" in line 2.  There is insufficient antecedent basis for this limitation in the claim as a localizer is not previously mentioned in claims 22 and 27.
Claim 33 recites the limitation "the localizer" in line 4.  There is insufficient antecedent basis for this limitation in the claim as a localizer is not previously mentioned in claims 29 and 33.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 21, 24-25, 28-29, 35, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2016/0059015 to Risi et al. (hereinafter referred to as “Risi”) in view of US Patent Application Publication No. 2015/0320550 to Downing et al. (hereinafter referred to as “Downing”).
Regarding claim 21, Risi discloses a method to track an implantable cochlear stimulator electrode assembly (e.g., paragraph [0064]: real-time location of the stimulating assembly in the cochlear is determined), comprising: evaluating an impedance between a first electrode portion and a second electrode portion along a length of the implantable cochlear stimulator electrode assembly (e.g., paragraph [0050]: the impedance to proximity relationship is used to evaluate the plurality of impedance measurements relative to one another);  determining a relative position of the first electrode portion and the second electrode portion based on the measured impedance (e.g., paragraph [0060] of Risi: the minimum impedance at 572 indicates that the impedance measured between stimulating contact 128(22) and 128(4) is less than the impedance measured between stimulating contact 128(22) and each of the other return contacts 128(12)- 128(5) and 128(3)-128(1). Therefore, at the instant location of the assembly, contact 128(4) is closest to stimulating contact 128(22)); and displaying on a display device a shape of the implantable cochlear stimulator electrode assembly at least between the first electrode portion and the second electrode portion based on the determined relative position (e.g., paragraph [0064]: 3-D image of the stimulating assembly may be displayed on the screen so that surgeon can visualize the real-time location of the stimulating assembly in the cochlea).

Referring to claim 35, Risi discloses an implantable cochlear stimulator electrode assembly operable to be tracked (e.g., Fig. 2B, stimulating assembly 118 and paragraph [0050]) comprising: a first electrode portion at a first position along a length 
Risi differs from the claimed invention in that impedance is measured between electrodes, instead of capacitance. However, Downing teaches, in a related art: tip elements for cochlear implants, that the contact of a cochlear electrode array with the cochlea can be measured using capacitance or other suitable measures (e.g., paragraph [0042] of Downing). Accordingly, one of ordinary skill in the art would have recognized that the relative distance between electrodes of a cochlear stimulation array can be measured using electrical capacitance in view of the teachings of Downing. Consequently, in the absence of criticality, one of ordinary skill in the art could have 
As to claim 24, Risi in view of Downing teaches the method of claim 21, wherein the first electrode portion and the second electrode portion includes a plurality of implant electrode portions (e.g., Fig. 2B, implant electrodes portions 128(1)-128(22) of Risi), the method further comprising: evaluating a capacitance between each electrode portion of a plurality of implant electrode portions spaced apart along a length of the implantable cochlear stimulator electrode assembly and all other electrode portions of the plurality of implant electrode portions, wherein the first electrode portion and the second electrode portion are two electrode portions of the plurality of electrode portions (e.g., paragraph [0050] of Risi: the impedance [or capacitance, as modified by Downing] between two intra-cochlear contacts in a stimulating pair can be correlated to their physical proximity with one another and their location in the cochlear and the impedance or capacitance, as modified, to proximity relationship is used to evaluate the plurality of impedance measurements relative to one another);  determining a relative position between each electrode portion of the plurality of electrode portions and each other electrode portion of the plurality of electrode portions based on the determined capacitance (e.g., paragraph [0060] of Risi as modified by Downing: the minimum impedance at 572 indicates that the impedance measured between stimulating contact 128(22) and 128(4) is less than the impedance measured between stimulating contact 128(22) and each of the other return contacts 128(12)- 128(5) and 128(3)-128(1). Therefore, at the instant location of the assembly, contact 128(4) is closest to stimulating contact 128(22)); and determining a shape of the implantable cochlear stimulator electrode assembly based 
With respect to claim 25, Risi in view of Downing teaches the method of claim 21, further comprising: operating at least one of the first electrode portion and the second electrode portion to transmit a stimulation to a cochlea of the subject after implantation of the implantable cochlear stimulator electrode assembly (e.g., paragraph [0030] of Risi). 
	As to claim 28, Risi in view of Downing teaches the method of claim 21, further comprising: providing the implantable cochlear stimulator electrode assembly with the first electrode portion and the second electrode portion along a length of the implantable cochlear stimulator assembly (e.g., Fig. 2B, implant electrodes portions 128(1)-128(22)).
	With respect to claim 40, Risi in view of Downing teaches the system of claim 35, wherein at least one of the first electrode portion or the second electrode portion is configured to transmit a stimulation to a cochlea of a subject after implantation of the implantable cochlear stimulation assembly (e.g., paragraphs [0029] of Risi: stimulating assembly 118 adopts a curved configuration after implantation so the stimulating assembly is position against the scala tympani of the patient and [0007] of Risi: implantable auditory prosthesis stimulate nerve cells of the patient, such as cochlear implants so the patient can hear).
 	
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Risi in view of Downing as applied to claim 22 above, and further in view of US Patent No. 5,983,126 to Wittkampf.
Risi in view of Downing teaches the method of claim 21, but does not expressly disclose injecting a current into the subject to measure the capacitance. However, Wittkampf, in a related art: location system and method, teaches an elongated structure with a plurality of electrodes where the current source drives the electrodes with a current of .1 mA (e.g., column 3, lines 42-47 of Wittkampf), and a reference/axis electrode positioned in contact with the subject where the reference electrode generates a potential relative to the first electrode that is used to determine a three-dimensional location(e.g., column 5, line 52- column 6, line 30 of Wittkampf). Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the benefits of injecting a current into the patient to measure electrical values from which position measurements of the electrodes of an elongated structure in view of the teachings of Wittkampf. Consequently, one of ordinary skill in the art would have modified the system of Risi in view of Downing to measure the positions of the electrodes of the cochlear stimulator electrode assembly of Risi in view of Downing, and because the combination would have yielded the predicable result of a system that measures the position of the electrodes positioned on the stimulator assembly being inserted into the patient.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Risi in view of Downing as applied to claim 21 above, and further in view of US Patent Application Publication No. 2010/0292759 to Hahn et al. (hereinafter referred to as “Hahn”).
Risi in view of Downing teaches the method of claim 21, but does not expressly teach that the evaluation of the capacitance between electrode portions along the length of the implantable stimulator electrode assembly includes connecting a meter directly to the first electrode portion and the second electrode portion and measuring at least one of a capacitance at each of the first electrode portion and the second electrode portion or measuring a difference in capacitance between the first electrode portion and the second electrode portion.
However, Hahn, in a related art: magnetic field sensor for magnetically-coupled medical implant device, teaches that it is known in the cochlear implant art to use meters to measure output values (e.g., paragraph [0044] of Hahn). Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the benefits of using a meter to measure electrical measurements in view of Hahn. Accordingly, one of ordinary skill in the art would have modified the system of Risi in view of Downing to have a capacitance meter with a connection to the plurality of electrode portions via the conductive connector extending from each implant electrode portion of the plurality of implant portions in view of the teachings of Hahn so that the capacitance measurements of the system of Risi in view of Downing can be made, and because the combination would have yielded predictable results.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of US Patent No. 10,773,082. Although the claims at issue are not identical, they are not patentably distinct from each other because at least one claim of the instant application is an obvious variant of at least one claim of the ‘082 patent.
Claims 21-23, 24, 25, 26-27, and 28 of the instant application are conflicting or coextensive with claims 22-24, 26, 25, and 13-14, and 22 of the ‘082 patent, respectively. Claims 29-30, 31-32, 33, and 34  of the instant application are conflicting or coextensive with claims 20-22, 13-14, 13, and 23 of the ‘082 patent, respectively. Claims 35-36, 37, 38-39, and 40 of the instant application are conflicting or coextensive with claims 18 or 4, 5, 13-14, and 8 of the ‘082 patent. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent Application Publication No. 2014/0228669 to Carter is directed to medical device implant imaging where information regarding the orientation, position, and/or shape of the stimulating assembly is presented to the surgeon (e.g., paragraph [0056]). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M VOORHEES whose telephone number is (571)270-3846. The examiner can normally be reached Monday-Friday 8:30 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571 272 8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792